 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TION ALONZO HILL,                                 No. 2:17-cv-2200 TLN AC P
12                      Petitioner,
13          v.                                         ORDER
14   ERIC ARNOLD, WARDEN,
15                      Respondent.
16

17          Respondent has requested a seven-day extension of time to file an answer to petitioner’s

18   petition. ECF No. 17. The answer is currently due December 2, 2019. This is respondent’s

19   second request for an extension of time. See ECF Nos. 14, 17.

20          In support of the motion, counsel for respondent avers that due to the size of the state

21   court record as well as the holiday week, the Office of the Attorney General’s duplication unit

22   will be unable to prepare the record for filing until December 2, 2019. See ECF No. 17-1 at 1-2.

23   In addition, counsel’s supervisor must also review the memorandum of points and authorities

24   prior to filing, and due to the holidays, that review may not be completed until later in the week of

25   December 2, 2019. See ECF No. 17-1 at 2. A stipulation from petitioner has not been sought

26   because he is incarcerated and is representing himself. See ECF No. 17 at 1.

27   ////

28   ////
 1         Good cause appearing, IT IS HEREBY ORDERED that:
 2         1. Respondent’s request for an extension of time to file an answer to the petition (ECF
 3   No. 17) is GRANTED, and
 4         2. Respondent shall file an answer within seven days of the date of this order.
 5   DATED: December 2, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
